Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 02/28/2022. Claims 1, 2, 9, 16, and 20 are amended. Claims 7, 15, and 18 are canceled. Claims 1-6, 8-14, 16-17, and 19-20 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-14, 16-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 20 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 9, and 16 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, 16, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-6, 8-14, 16-17, and 19-20 are directed to improve operation efficiency of a marketplace for trading products. Specifically, the claims recite store an exhibition fee for exhibiting a product; transmit exhibitor information, wherein the exhibitor information includes the exhibition fee for exhibiting the product at the display position of the mobile shop, and receive sequentially captured images from a camera of the mobile shop which include a display position in the mobile shop at which the product is displayed; and after receiving acceptance of the exhibition fee, transmit an instruction to the mobile shop to cause the mobile shop to move to a collection point for collecting the product to be exhibited at the display position of the mobile shop, after the exhibited product is disposed at the display position of the mobile shop, detect whether the exhibited product has been sold based on the sequentially received captured images showing that the exhibited product has been removed from the display position, obtain a time required until sale of the exhibited product located at the display position based on a temporal change in the sequentially captured images of the display position from a time when the exhibited product is shown at the display position until the time when the exhibited product is removed from the display position product update the exhibition fee for the display position based on the time required for the sale, in response to a subsequent request from an exhibitor to exhibit a product, transmit the updated exhibition fee for the display position, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as server apparatus, memory, display, terminal apparatus, mobile shop, non-transitory storage medium, processors merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the server apparatus, memory, display, terminal apparatus, mobile shop, non-transitory storage medium, processors perform(s) the steps or functions of store an exhibition fee for exhibiting a product; transmit exhibitor information, wherein the exhibitor information includes the exhibition fee for exhibiting the product at the display position of the mobile shop, and receive sequentially captured images from a camera of the mobile shop which include a display position in the mobile shop at which the product is displayed; and after receiving acceptance of the exhibition fee, transmit an instruction to the mobile shop to cause the mobile shop to move to a collection point for collecting the product to be exhibited at the display position of the mobile shop, after the exhibited product is disposed at the display position of the mobile shop, detect whether the exhibited product has been sold based on the sequentially received captured images showing that the exhibited product has been removed from the display position, obtain a time required until sale of the exhibited product located at the display position based on a temporal change in the sequentially captured images of the display position from a time when the exhibited product is shown at the display position until the time when the exhibited product is removed from the display position product update the exhibition fee for the display position based on the time required for the sale, in response to a subsequent request from an exhibitor to exhibit a product, transmit the updated exhibition fee for the display position. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
As for dependent claims 2-6, 8, 10-14, 17, and 19 further describe the abstract idea of improve operation efficiency of a marketplace for trading products. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-6, 8-14, 16-17, and 19-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “THE HIDDEN COSTS OF EXHIBITION MARKETING & TRADE SHOWS” describes “Trade shows can pretty cheap to exhibit at, right? You can pick up a stand for as little as a few hundred pounds. 
True, you can pick up the space in which to pitch your tent, as it were, relatively cheaply for some events. However, what a lot of marketers don’t realise is that exhibiting at conferences and other events can often have a variety of hidden costs.
Before you decide to exhibit make sure you take the following into account;
The cost of lost time
For every minute spent at the exhibition you and your colleagues will spend a considerable number more planning and organising everything for the day.
All of this time is time which you and your staff can’t spend actually doing your jobs. Productivity therefore may drop, costing you money. Or, your staff will be working overtime to keep up with their day to day tasks – which will also cost money.
Travel costs and accommodation
You’ve planned your event to the nth degree. Your timetable is set. The presentation you’re giving has been rehearsed numerous times. The stand is ready. You’ve chosen your best, most personable salespeople to come with you.
Have you also factored in that each of those salespeople will be travelling and accommodated on the company tab? This can often add a significant chunk to your spend and shouldn’t be overlooked when planning your event budget.”.

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#JP2015179470A teaches similar invention which describes To reduce time and effort of an exhibitor.SOLUTION: A calculation device comprises an acquisition part and a calculation part. The acquisition part acquires exhibition information of merchandise. The calculation part calculates the relation between sales promotion information with the sales effect of the merchandise on the basis of the exhibition information acquired by the acquisition part, where the relation is a reference for distributing content related to the merchandise which is information related to a merchandise sales promotion cost. The calculation unit 132 is based on the exhibition information acquired by the acquisition unit 131, and is a relationship between the sales promotion information that is information related to the sales promotion cost of the product and serves as a reference for distributing the content related to the product, and the sales effect of the product. Is calculated. Specifically, the calculation unit 132 calculates the relationship between the sales promotion ratio that is the ratio of the sales promotion cost to the product price of the product in the sales promotion information and the sales effect of the product. For example, the calculation unit 132 displays the sales promotion ratio and the display of the product based on various characteristics of the product included in the exhibition information and the past history of the number of display times that the exhibition content of the product that has been exhibited in the past is displayed. The relationship between the number of times is calculated as the sales effect. As an example, the calculation unit 132 determines the sales promotion ratio of the product based on the characteristics of the product such as the number of product images and the presence / absence of the postage, and the past history of the display count of the sales page of the product that has been exhibited in the past. A graph of a relational expression showing the relationship between the display frequency of the sales page of the product is calculated.

Response to Arguments
6.	Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of improve operation efficiency of a marketplace for trading products which is grouped within the Methods Of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to improve operation efficiency of a marketplace for trading products does not add technical improvement to the abstract idea. The recitations to “server apparatus, memory, display, terminal apparatus, mobile shop, non-transitory storage medium, processors” perform(s) the steps or functions of store an exhibition fee for exhibiting a product; transmit exhibitor information, wherein the exhibitor information includes the exhibition fee for exhibiting the product at the display position of the mobile shop, and receive sequentially captured images from a camera of the mobile shop which include a display position in the mobile shop at which the product is displayed; and after receiving acceptance of the exhibition fee, transmit an instruction to the mobile shop to cause the mobile shop to move to a collection point for collecting the product to be exhibited at the display position of the mobile shop, after the exhibited product is disposed at the display position of the mobile shop, detect whether the exhibited product has been sold based on the sequentially received captured images showing that the exhibited product has been removed from the display position, obtain a time required until sale of the exhibited product located at the display position based on a temporal change in the sequentially captured images of the display position from a time when the exhibited product is shown at the display position until the time when the exhibited product is removed from the display position product update the exhibition fee for the display position based on the time required for the sale, in response to a subsequent request from an exhibitor to exhibit a product, transmit the updated exhibition fee for the display position. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to improve operation efficiency of a marketplace for trading products does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “server apparatus, memory, display, terminal apparatus, mobile shop, non-transitory storage medium, processors” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of improve operation efficiency of a marketplace for trading products. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621